Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145600                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145600
                                                                    COA: 308574
                                                                    Kent CC: 03-001516-FC
  RYAN RAY PARRISH,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 13, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
           p1217                                                               Clerk